Citation Nr: 0023460	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  94-42 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from October 1976 to 
February 1977 and October 1983 to October 1984.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In 
that determination, the RO denied the veteran's application 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder in that new and material 
evidence had not been submitted.  

In February 1999, the Board remanded this matter to the RO 
for further development to include the scheduling of a 
hearing before a member of the Board.  In May 2000, the 
veteran had a hearing at the RO before the below signing 
Board member.  At the hearing, the veteran requested that the 
Board hold his claim for an increased rating for residuals of 
a laceration of the left hand in abeyance pending further 
development by the RO.  

After this matter was transmitted to the Board, the veteran 
in July 2000 submitted additional evidence is support of his 
claim that consists of psychological evaluations dated in 
June 2000 of Roger A. Keyser, Ph.D. and of Michael Newberry, 
M.D., and a VA outpatient treatment record dated in June 
2000.  The veteran waived RO consideration of this evidence.  
38 C.F.R. § 20.1304 (1999).  Thus, the Board will proceed in 
the adjudication of this matter based on the evidence of 
record.  


FINDINGS OF FACT

1.  In a rating decision dated in September 1985, the RO 
denied service connection for a psychiatric disability; the 
veteran did not disagree with this determination following 
notification.  Therefore, the September 1985 rating action 
became final.  

2.  The evidence added to the record since the September 1985 
rating action bears directly and substantially upon the 
specific matter under consideration, which is either 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran was treated for and diagnosed as having a 
dysthymia during service, and post service medical records 
establish that the veteran's current psychiatric disability, 
bipolar disorder, was caused by service.  


CONCLUSIONS OF LAW

1.  Evidence received since the September 1985 rating 
decision denying service connection for a psychiatric 
disability is new and material, and the claim for the benefit 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999). 

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for establishing service connection for 
bipolar disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

In September 1985, the RO denied service connection for a 
nervous disorder.  As the basis of that determination, the RO 
found that the evidence of record did establish that the 
veteran's psychiatric disability was related to military 
service and that the disorder was an outgrowth of an 
underlying personality disorder, alcohol, and other chemical 
dependency.  

The evidence at the time of the September 1985 rating action 
consisted of the veteran's service medical records.  A 
periodic examination dated in March 1981 reflects a history 
of frequent trouble sleeping and depression or excessive 
worry and a history of high ethanol consumption.  In 
September 1984 the veteran was seen for depressive symptoms.  
He complained of having a decreased appetite and decreased 
energy level.  It was noted that the veteran had a past 
history of depression in 1962 and 1982 and that he was 
receiving treatment for ethanol abuse.  A provisional 
diagnosis of depressive reaction with suicidal ideation was 
entered.  In mid September 1984, the veteran was hospitalized 
at a service facility for problems with depression, sleeping, 
his appetite, and family life.  A history of dysthymic 
disorder was noted.  It was recorded that the veteran was 
dependent on ethanol and that he had a history of drug abuse.  
A mental status examination revealed, in pertinent part, that 
the veteran appeared to be depressed and that his mood was 
deficient.  His judgment was questionable and insight was 
fair.  The veteran admitted to a plethora of neurovegitative 
symptoms and signs including sleep loss and appetite 
disturbance.  The veteran was treated with Elavil for 
depression which reduced the depression.  During the course 
of hospitalization, it was noted that there was a likelihood 
of chemical abuse with escapism and manipulation through 
psychosomatic symptoms.  The diagnosis was chronic dysthymic 
disorder in remission, mixed personality disorder with 
depressed and narcissistic features, and chronic alcohol 
dependence (in remission 48 days).  

The report of a mental status evaluation dated in September 
1984 shows a diagnosis of dysthymic disorder.  It was noted 
that the disorder represented a character and behavior 
disorder.  Administrative separation from service was 
recommended.  The veteran was returned to duty to await 
discharge proceedings.  A consultation dated in October 1984 
revealed that the veteran was still taking Elavil and that he 
was doing well.  The provisional diagnosis was dysthymic 
disorder.  The veteran was separated from service due to a 
personality disorder.  

The RO also considered the report of an August 1985 VA 
compensation and pension examination.  At the conclusion of a 
mental status examination, the examiner commented that there 
was no indication that the dysphoria, ambition, or episodic 
depressed moods were related to service.  The examiner opined 
that the symptoms seemed to be an outgrowth of underlying 
personality disturbances as well as chronic alcoholism.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  If a 
notice of disagreement is not filed within one year of the 
date of mailing of the notification of the RO's denial of the 
appellant's claim, the denial is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  
Thus, the Board notes that the September 1985 RO decision, 
which denied the veteran's claim for service connection for a 
psychiatric disability, is final.

If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991). 

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court), held that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Hodge 
v. West, 155 F.3d 1356 (Fed Cir 1998), articulated a three-
step process for consideration of a previously denied claim:  
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also Winters 
v. West 12 Vet. App. 203 (1999) (en banc).  

"New and material" evidence is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a) (1999). 

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Consideration must be given to all of the evidence received 
since the last disallowance of these claims on any basis, or, 
in this case, since the RO's May 1984 decision.  Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  

The Board notes that evidence submitted subsequent to the 
September 1985 rating action consists of numerous VA and 
private medical records dated from 1986 to 2000 which reflect 
that the veteran was seen and treated for several psychiatric 
disabilities including dysthymia, bipolar disorder with 
psychotic features, manic depressive disorder, 
schizoaffective disorder; several statements dated from 1991 
to 1997 of the veteran's family and friends who attested to a 
decline in the veteran's health since he separated from 
service, the transcript of travel Board hearing dated in May 
2000, and Social Security Disability Administration (SSA) 
decisions with supporting medical records.  Included in this 
evidence are statements dated in June 2000 of Roger A. 
Keyser, Ph.D., a licensed psychologist, and Michael Newberry, 
M.D.  These doctors, essentially, opined that the veteran's 
initial service diagnosis of dysthymic disorder and 
cyclothymic personality were precursors of the veteran's 
current disorder and diagnosis of bipolar disorder and that 
the various diagnostic labels that the veteran had been given 
since his initial diagnosis while in the service have been 
related to the same underlying mood disorder.  The Board 
finds that this evidence relates the veteran's current 
psychiatric disability to service.  

The Board finds that this evidence is "new" because it was 
not previously of record when the RO denied the claim in 
September 1985, and it is not otherwise cumulative of the 
evidence that was on file at the time of that decision.  In 
addition, the Board finds that this new evidence is relevant 
and probative and is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  That is, it is, "material."  See 38 C.F.R. § 3.156; 
Hodge, supra.  As new and material evidence has been 
presented, the criteria for reopening the claim for service 
connection for a psychiatric disability are met.  In that the 
claim is reopened, it must be considered on a de novo basis.  

II.  De Novo Consideration

Having reopened the veteran's claim for service connection 
for an acquired psychiatric disability, the Board must next 
examine whether the claim is well grounded.  See Elkins 12 
Vet. App. at 218-19.  As the veteran was treated for 
dysthymic disorder during service and that record includes a 
medical opinion relating the veteran's current psychiatric 
disability service, his claim is, at least, plausible.  
Hence, his claim for service connection for an acquired 
psychiatric disability is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is satisfied that the VA's 
duty assist the veteran in the development of this well 
grounded claim is met.  Hence, the claim will be considered 
on the current, comprehensive record.  

As discussed above, service medical records reflect that the 
veteran was treated for and was diagnosed as having dysthymic 
disorder, cyclothymic personality, and alcohol abuse.  The 
veteran was administratively separated from service due to 
personality disorder.  

At the August 1985 examination, the examiner noted that he 
reviewed the veteran's file, but indicated that there was no 
record of the veteran's hospitalization.  As indicated 
previously, the examiner commented that there was no 
indication that dysphoria, ambition, or episodic depressed 
moods were related to service and opined that the symptoms 
seemed to be an outgrowth of underlying personality 
disturbances as well as chronic alcoholism.  

Private medical records dated from 1986 to 1993 reflect that 
the veteran was hospitalized and treated for emotional and 
psychiatric disturbances.  These records show that the 
veteran's symptoms included depression, anxiety, agitation, 
auditory hallucinations, and paranoid and persecutory 
delusions.  The diagnoses included dysthymic mood disorder 
and alcohol abuse.  In November 1986, it was noted that the 
veteran had been drinking and that the veteran discussed 
complications involving a compulsive disorder.  The veteran 
was diagnosed as having dysthymia in August 1989 and a 
bipolar disorder in October 1989.  An April 1991 
psychological evaluation reflects a diagnosis of 
schizoaffective disorder.  In March 1993, the veteran was 
hospitalized for violent behavior, persecutory delusions, and 
suicidal ideation.  It was noted that the veteran was 
psychotic and delusional.  The diagnosis was Axis I-psychotic 
disorder, bipolar disorder, mixed with psychotic features.  

The record includes SSA disability determinations dated in 
1990 and 1997 and supporting medical records.  These 
documents reflect that the veteran's claim for disability 
benefits due to manic depressive and personality disorder 
were denied.  

In October 1997, S. Vasudevan, MD, a psychiatrist, stated 
that he had been treating the veteran since 1986 for bipolar 
disorder that was diagnosed while the veteran was in the 
service as "cyclothymic personality" and "dysthymic 
disorder".  

At a VA examination dated in March 1998, the veteran 
complained of mood swings and depression.  After reviewing 
the veteran's claims file and conducting a mental status 
evaluation, the examiner diagnosed the veteran as having Axis 
I-bipolar disorder, history of alcohol abuse and Axis II-
personality disorder.  The examiner commented that the 
veteran's bipolar disorder may have dated back to the late 
1980s and opined that the majority of the veteran's current 
disability and current illness seemed to be related to the 
bipolar disorder.  The examiner added that the evidence did 
not show that bipolar disorder was present or initiated while 
the veteran was in service.  

A VA outpatient treatment record dated in June 2000 shows 
that the veteran was shown to have post traumatic stress 
disorder (PTSD), anxiety, and chronic depression, and ethanol 
abuse.  

As noted previously, Drs. Keyser and Newberry in June 2000 
statements indicated that they had been treating the veteran 
since the 1980s.  Both doctors noted that they reviewed the 
veteran's claims file including his service medical records 
and private post service treatment records.  Dr. Keyser 
opined that the veteran's initial diagnosis of dysthymic 
disorder and cyclothymic personality while in service was a 
precursor to his current disorder and bipolar disorder.  The 
doctor added that it seemed clear that the various diagnostic 
labels that the veteran has been given since his initial 
diagnosis while in service are related to the same underlying 
mood disorder and that the veteran's symptoms have not 
changed since his first hospitalization in the service, with 
the exception of alcohol abuse.  Dr. Newberry reiterated the 
veteran's service medical history.  The doctor pointed out 
that the veteran was diagnosed as having dysthymic disorder 
and mixed personality disorder with depressed and 
narcissistic features and alcohol dependence and that he was 
treated with Elavil.  The doctor noted that the veteran 
received a Chapter 5 discharge from the service because of a 
personality disorder, but noted that the administrative 
discharge was dysthymic disorder.  Dr. Newberry noted the 
veteran's various post service diagnoses of psychotic 
symptoms that included paranoid and persecutory delusions and 
auditory hallucinations.  The doctor indicated that the 
veteran's most consistent diagnosis has been bipolar 
disorder.  At the conclusion of a mental status examination, 
the doctor diagnosed the veteran as having Axis I-bipolar II 
disorder with a most recent episode of depression.  Based on 
a history provided by the veteran, review of the veteran's 
service medical records, post service medical records, and 
statements of the veteran's family, the doctor opined that it 
appeared reasonably clear that the veteran developed his 
first episode of bipolar disorder while in service and that 
the veteran became depressed.  Dr. Newberry added that it was 
possible that Elavil that he was prescribed during service 
could have triggered subsequent manic episodes.  

The record includes an affidavit dated in September 1992 of 
the veteran's mother, who identified herself as a practicing 
nurse with extensive experience in mental health care.  The 
mother stated that the stress that the veteran experienced in 
service triggered bipolar disorder and paranoid 
schizophrenia.  

Affidavits of the veteran's spouse dated in November 1991, a 
friend dated in October 1992, the veteran's brother dated in 
October 1997, and a statement of the veteran's mother 
received in November 1997 provide that the veteran's mental 
health declined during and after service.  The affiants 
indicate that the veteran had become unstable and prone to 
emotional outrages and that the veteran was withdrawn and had 
problems maintaining relationships.  

At the May 2000 personal hearing, the veteran, essentially, 
testified that his current psychological disability is 
related to service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991).  Certain diseases, including 
psychosis, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999)

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this matter, the veteran asserts that his current 
psychiatric disability, namely a bipolar disorder, is related 
to service.  The evidence establishes that the veteran was 
treated for and diagnosed as having dysthymic disorder, 
cyclothymic personality, and ethanol dependence.  The Board 
notes that the veteran was administratively discharged from 
service due to a personality disorder.  Post service medical 
records reflect diagnosis of dysthymic disorder, 
schizoaffective disorder, psychotic disorder, and personality 
disorder.  As an initial matter, the Board points out that a 
personality disorder is not recognized as a disability within 
the meaning of application legislation.  38 C.F.R. 
§ 3.303(c).  In addition, the Board recognizes that the 
veteran medical history is replete with alcohol and drug 
abuse. As a matter of law VA disability compensation cannot 
be paid for alcohol and drug abuse.  38 U.S.C.A. §§ 1110, 
1137; Barela v. West, 11 Vet. App. 280 (1998); VAOPGCPREC 07-
99.  

The evidence establishes that a bipolar disorder is the 
veteran's primary disability.  Thus, the question that must 
be answered in this matter is whether the veteran's bipolar 
disorder was caused by service.  In that the issue involves a 
medical etiology, the Board notes that medical evidence is 
controlling.  The first piece of evidence for consideration 
in this matter is findings of the service examiner in 
September 1984.  This examiner felt that the veteran's 
psychological problems represented a character and behavior 
disorder.  In that such an opinion was rendered close to the 
time of the onset of the veteran's psychological 
difficulties, the Board finds that this evidence is 
probative.  Next, the VA examiner in August 1985 asserted 
that the veteran's bipolar disorder was related to service.  
The Board notes, however, that there is a question as to 
whether the examiner reviewed the veteran's entire medical 
history prior to rendering his opinion in that the examiner 
indicated that the record did not include the veteran's 
hospitalization.  The Board notes that the veteran was 
hospitalized on a psychiatric ward during for several days 
prior to his discharge from service.  Therefore, the August 
1985 examination report has limited probative value.  Then, 
there is the opinion of the March 1998 VA examiner who 
reviewed the veteran's claims file and opined that the 
veteran's bipolar disorder dated back to the late 1980s and 
that the majority of the veteran's disability stemmed from 
bipolar disorder and that there was no evidence showing the 
bipolar disorder was present or initiated in service.  
However that opinion is refuted by that of Drs. Keyes and 
Newberry in June 2000.  The doctors determined that the 
veteran's current psychological disorders are related to his 
initial diagnosis of dysthymia in service.  Dr. Newberry 
acknowledged that the veteran was separated from service due 
to personality disorder, but he also noted that the veteran's 
administrative discharge was dysthymic disorder.  The doctor 
added that the veteran's first episode of bipolar disorder 
was in service and that the veteran became depressed and that 
the Elavil prescribed in service could have triggered 
subsequent manic episodes.  The Board is persuaded by the 
thorough analysis and medical history provided Drs. Keys and 
Newberry.  In weighing the evidence, the Board finds that it 
is in relative equipoise.  According the veteran the benefit 
of doubt, the Board finds that service connection for a 
bipolar disorder is warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that the evidence shows a diagnosis of PTSD.  
However, a claim for service connection for PTSD has not been 
developed by the RO and is not ripe for appellate 
consideration at this time.  


ORDER

Service connection for bipolar disorder is granted.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

